The plaintiff was injured by being run into by defendant's engine and train at a highway grade-crossing in New London. The defendant does not contest the issue of its own negligence. The court set aside the verdict because, "as the plaintiff approached the crossing the train was in plain sight, and if he had looked he would have seen it," and for the further reason that the damages were excessive.
We are unable to hold that the trial court erred in setting aside the verdict because the plaintiff had failed to prove that his own negligence did not materially contribute to the injuries for which he sued.
   There is no error.